UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2011 Item 1. Report to Stockholders. ANNUAL REPORT December 31, 2011 Contravisory Strategic Equity Fund Investor Class – Ticker: CSEFX Institutional Class – Ticker: CSSFX Contravisory Strategic Equity Fund Table of Contents Shareholder Letter 1 Sector Allocation 3 Historical Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 12 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 22 Expense Example 23 Trustees and Executive Officers 25 Additional Information 28 Privacy Notice 29 Contravisory Strategic Equity Fund January 20, 2012 The year 2011 was a challenging one for your equity investors as many market indices underperformed their historical averages.Fortunately, U.S. stocks ended the quarter on a positive note as many major indices posted double digit gains for the period.For the year, the S&P 500 Index increased 2.1% while the Barclays Aggregate Bond Index jumped a more robust 7.8%.International stocks were battered as the Morgan Stanley EAFE Index sank 14.8%. It seems investors continue to focus on the three-ring fiscal circus in Washington and the European sovereign debt crisis.These uncertainties continue to weigh heavily on investors and until there is some resolution on both fronts, the markets are signaling that a more defensive posture is in order.However, despite these two negatives, corporate earnings in the U.S. are healthy and equity valuations are considered depressed by historical standards.Eventually, we would expect the excessive cash invested in fixed income assets to be redirected into equities once interest rates finally begin to rise.Moreover, with low expectations for stocks, modest improvement in the above factors could produce above average gains for equities in 2012. Evidence of leadership change continued to evolve during the fourth quarter of 2011 for both market capitalization and sector selection.The shift away from more volatile asset classes such as small-cap and emerging market stocks into perceived “safer” blue chip stocks (historically offering higher dividend yields) has become more prevalent.With this shift comes a narrower list of “theme” opportunities within sectors such as Consumer Staples, Healthcare, and Utilities.More than usual, we expect industry and stock selection to be a key ingredient in the potential for obtaining above average results in 2012.We have positioned the portfolio accordingly. We wish you and your family, a happy and healthy New Year. Sincerely, Philip A. Noonan Chief Operating Officer 1 Contravisory Strategic Equity Fund The information provided herein represents the opinion of Contravisory Investment Management, Inc. and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility than large companies.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Fund may invest in ETFs, which are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The S&P 500 Index is a market-value weighted index representing the performance of 500 widely held, publicly traded large capitalization stocks. The Barclays Capital Intermediate U.S. Aggregate Bond Index represents domestic taxable investment-grade bonds with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities and durations in the intermediate range.This index represents a sector of Barclays Capital (formerly Lehman Brothers) U.S. Aggregate Index. The Morgan Stanley Capital Index, Europe, Australasia and Far East Index (“MSCI EAFE Index”) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets, excluding the U.S. & Canada.It is not possible to invest directly in an index. Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. Contravisory Strategic Equity Fund is distributed by Quasar Distributors, LLC. 2 Contravisory Strategic Equity Fund SECTOR ALLOCATION at December 31, 2011 (Unaudited) Sector Allocation % Net Assets Manufacturing % Retail Trade % Utilities % Finance & Insurance % Transportation & Warehousing % Cash* % Wholesale Trade % Exchange Traded Funds % Information % Waste Management % Professional, Scientific, & Technical Services % Accommodation & Food Services 2.4 % Net Assets % * Cash and other assets less liabilities. 3 Contravisory Strategic Equity Fund HISTORICAL PERFORMANCE (Unaudited) Value of $10,000 vs S&P 500 Index Cumulative Total Return Period Ended December 31, 2011 Since inception (June 30, 2011) Investor Class (13.15)% Institutional Class (13.09)% S&P 500 Index (3.69)% This chart illustrates the performance of a hypothetical $10,000 investment made on June 30, 2011 and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held less than 60 days. The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (855) 558-8818. The S&P 500 Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.Returns include reinvested dividends. 4 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2011 Shares COMMON STOCKS: 87.2% Value Building Material & Supplies Dealers: 0.6% Fortune Brands Home & Security, Inc.1 $ Energy: 12.0% Exelon Corp. National Grid Plc – ADR Northeast Utilities System OGE Energy Corp. ONEOK, Inc. Financial Services: 6.5% American Express Co. Moodys Corp. Nasdaq OMX Group, Inc.1 Food & Beverage Products: 6.7% Beam, Inc. Flowers Foods, Inc. Sara Lee Corp. Food Services: 2.4% Starbucks Corp. Grocery Product Wholesalers: 4.9% Church & Dwight, Inc. Unilever NV – ADR Grocery Stores: 4.4% Ruddick Corp. Whole Foods Market, Inc. Insurance Carriers: 2.2% Coventry Health Care, Inc.1 Medical Equipment & Supplies Manufacturing: 6.7% Amgen, Inc. Cardinal Health, Inc. The accompanying notes are an integral part of these financial statements. 5 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2011 (Continued) Shares COMMON STOCKS: 87.2% (Continued) Value Medical Equipment & Supplies Manufacturing: 6.7% (Continued) Haemonetics Corp.1 $ Miscellaneous Manufacturing: 2.5% BE Aerospace, Inc.1 Pesticide, Fertilizer, & Agricultural Chemical Manufacturing: 4.2% Agrium, Inc. Monsanto Co. Petroleum Products: 4.0% Exxon Mobil Corp. HollyFrontier Corp. Pharmaceutical & Medicine Manufacturing: 4.9% Bristol Myers Squibb Co. Gilead Sciences, Inc.1 Radio & Television Broadcasting: 2.6% CBS Corp. Rail Transportation: 4.9% Kansas City Southern1 Norfolk Southern Corp. Retail: 7.2% Coach, Inc. CVS Caremark Corp. Williams-Sonoma, Inc. Technology Services: 6.1% NCR Corp.1 Solera Holdings, Inc. Telus Corp. The accompanying notes are an integral part of these financial statements. 6 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2011 (Continued) Shares COMMON STOCKS: 87.2% (Continued) Value Water, Sewage & Other Systems: 4.4% American Water Works Co., Inc. $ Stericycle, Inc.1 TOTAL COMMON STOCKS (Cost $4,052,218) EXCHANGE TRADED FUNDS: 5.8% SPDR S&P 500 ETF TOTAL EXCHANGE TRADED FUNDS (Cost $268,093) SHORT-TERM INVESTMENTS: 6.8% Money Market Funds: 6.8% Fidelity Institutional Money Market Portfolio, 0.19%2 TOTAL SHORT-TERM INVESTMENTS (Cost $325,187) TOTAL INVESTMENTS IN SECURITIES: 99.8% (Cost $4,645,498) Other Assets in Excess of Liabilities: 0.2% TOTAL NET ASSETS: 100.0% $ ADR – American Depositary Receipt 1 Non-income producing security. 2 Annualized seven-day yield as of December 31, 2011. The accompanying notes are an integral part of these financial statements. 7 Contravisory Strategic Equity Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2011 ASSETS: Investments in securities, at value (Cost $4,645,498) (Note 2) $ Receivables: Fund shares sold Dividends and interest Due from advisor, net Prepaid expenses Total assets LIABILITIES: Payables: Administration & accounting fees Audit fees Chief Compliance Officer fees Custody fees Distribution fees - Investor Class Transfer agent fees Other accrued expenses Total liabilities NET ASSETS $ COMPUTATION OF NET ASSET VALUE: Investor Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ Institutional Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS: Paid-in capital Undistributed net investment income — Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 8 Contravisory Strategic Equity Fund STATEMENT OF OPERATIONS For the period ended December 31, 2011* INVESTMENT INCOME Dividends (net of $243 in foreign withholding taxes) $ Interest 90 Total investment income EXPENSES (Note 3) Administration & accounting fees Transfer agent fees Registration fees Audit fees Investment advisory fees Reports to shareholders Chief Compliance Officer fees Miscellaneous expense Custody fees Legal fees Trustee fees Distribution fees - Investor Class Total expenses Fees waived and expenses reimbursed ) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ * Commenced operations on June 30, 2011. The information presented is for the period from June 30, 2011 to December 31, 2011. The accompanying notes are an integral part of these financial statements. 9 Contravisory Strategic Equity Fund STATEMENT OF CHANGES IN NET ASSETS Period Ended December 31, 2011* INCREASE IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized loss on investments ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) Institutional Class ) Total distributions to shareholders ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Investor Class (a)(b) Net increase in net assets derived from net change in outstanding shares - Institutional Class (a)(c) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment income $ — * Commenced operations on June 30, 2011. The information presented is for the period from June 30, 2011 to December 31, 2011. The accompanying notes are an integral part of these financial statements. 10 Contravisory Strategic Equity Fund STATEMENT OF CHANGES IN NET ASSETS (Continued) (a) Summary of capital share transactions is as follows: Period Ended December 31, 2011* Investor Class Shares Value Shares sold $ Shares issued in reinvestment of distributions 56 Shares redeemed (b) (6 ) ) Net increase $ (b) Net of redemption fees of $1. Period Ended December 31, 2011* Institutional Class Shares Value Shares sold $ Shares issued in reinvestment of distributions Shares redeemed (c) ) ) Net increase $ (c) Net of redemption fees of $208. * Commenced operations on June 30, 2011. The information presented is for the period from June 30, 2011 to December 31, 2011. The accompanying notes are an integral part of these financial statements. 11 Contravisory Strategic Equity Fund FINANCIALHIGHLIGHTS For a capital share outstanding throughout the period Period Ended Investor Class December 31, 2011* Net asset value at beginning of period $ INCOME FROM INVESTMENT OPERATIONS: Net investment income^ ~ Net realized and unrealized loss on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ~ Total distributions ~ Paid-in capital from redemption fees (Note 2) ~ Net asset value, end of period $ Total Return )%# RATIOS/SUPPLEMENTAL DATA: Net assets at end of period (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %+ After fees waived and expenses absorbed %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed )%+ After fees waived and expenses absorbed %+ Portfolio turnover rate 56 %# * Commenced operations on June 30, 2011. The information presented is for the period from June 30, 2011 to December 31, 2011. ^ Calculated using the average shares outstanding method. ~ Amount is less than $0.01. # Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 12 Contravisory Strategic Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period Ended Institutional Class December 31, 2011* Net asset value at beginning of period $ INCOME FROM INVESTMENT OPERATIONS: Net investment income^ Net realized and unrealized gain on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) Total distributions ) Paid-in capital from redemption fees (Note 2) ~ Net asset value, end of period $ Total Return )%# RATIOS/SUPPLEMENTAL DATA: Net assets at end of period (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %+ After fees waived and expenses absorbed %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed )%+ After fees waived and expenses absorbed %+ Portfolio turnover rate 56 %# * Commenced operations on June 30, 2011. The information presented is for the period from June 30, 2011 to December 31, 2011. ^ Calculated using the average shares outstanding method. # Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 13 Contravisory Strategic Equity Fund NOTES TO FINANCIAL STATEMENTS December 31, 2011 NOTE 1 – ORGANIZATION The Contravisory Strategic Equity Fund (the “Fund”) is a series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.The Fund commenced operations on June 30, 2011. The Fund offers Institutional and Investor Class shares.Each class of shares has equal rights as to earnings and assets except that Investor Class shares bear distribution expenses.Each class of shares has exclusive voting rights with respect to matters that affect just that class.Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The investment objective of the Fund is to seek long-term capital appreciation. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees. The use of fair value pricing by a Fund 14 Contravisory Strategic Equity Fund NOTES TO FINANCIAL STATEMENTS December 31, 2011 (Continued) may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of December 31, 2011, the Fund did not hold fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The end of period timing recognition is used for the significant transfers between the levels of the Fund’s assets and liabilities. 15 Contravisory Strategic Equity Fund NOTES TO FINANCIAL STATEMENTS December 31, 2011 (Continued) The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks^ $ $
